PER CURIAM.
We affirm the order of the circuit court denying appellant’s motion for posteonviction relief under Florida Rule of Criminal Procé-dure 3.850. However, in reviewing the record on appeal, we noticed a possible scrivener’s error on appellant’s judgment form in circuit court case 90-807-CFA. Although the error does not affect the merits of this appeal, we nevertheless find that it may become significant to appellant and the Department of Corrections in the future.
In case 90-807-CFA, the trial court listed appellant’s burglary and grand theft charges from circuit court cases 89-157-CFA and 89-443-CFA as new charges. This appears to be in error since appellant had been already convicted and sentenced on those charges. Also, appellant could not have violated probation on those charges because our record indicates that he was not on probation at the time he committed the other crimes listed. Therefore, we remand for the circuit court to make any necessary corrections consistent with this opinion.
BOOTH, MINER and KAHN, JJ., concur.